M. J. Shamo, J.
(dissenting). I respectfully dissent. In Hall v Hall, 157 Mich App 239; 403 NW2d 530 (1987), this Court expressly held that the contingency of the obligee’s death is sufficient to cause the alimony obligations subject to the contingency to be periodic in nature and, hence, subject to modification upon a showing of changed circumstances. I believe the holding and reasoning in Hall, supra, is correct and should apply to this case.
Accordingly, I would reverse and remand for consideration of whether there was sufficient change in the parties’ circumstances to warrant modification of the alimony obligations.